                                       U.S. Department of Justice
      Case 1:13-cv-03702-CM-OTW Document 269 Filed 01/02/20 Page 1 of 1
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      January 2, 2020
By ECF
Honorable Colleen McMahon
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States of America, et al. ex rel, Arnstein, et al., Teva Pharm.
               USA, Inc. et al. No 13 Civ. 3702 (CM)

Dear Judge McMahon:

       I write respectfully on behalf of the United States of America (the “Government”) to advise
the Court that the Government consents to the settlement agreement between relators and
defendants, dated December 18, 2019; and further consents to dismissal of this action against these
defendants with prejudice as to the relators and without prejudice as to the Government.

       I thank the Court for its consideration of this matter.


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                              By:        /s/ Jessica Jean Hu
                                                      JESSICA JEAN HU
                                                      Assistant United States Attorney
                                                      86 Chambers Street, 3rd Floor
                                                      New York, NY 10007
                                                      Tel: (212) 637-2726
                                                      Fax: (212) 637-2717
                                                      Email: jessica.hu@usdoj.gov
